Citation Nr: 1647108	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  11-09 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to April 6, 2015.  

2.  Entitlement to service connection for a breathing disability, to include as due to service-connected PTSD.  

3.  Entitlement to service connection for myalgia of the upper body, to include as due to service-connected PTSD.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 1991, November 1991 to June 1992, November 1995 to September 2003, and from January 2005 to September 2008.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In January 2015, the Veteran appeared before the undersigned Veterans Law Judge for a Board videoconference hearing.  A transcript of this proceeding has been associated with the Veteran's claims file.  These matters were previously before the Board in March 2015, when it reopened the Veteran's claim of entitlement to service connection for a breathing disability and remanded the instant claims for additional development.  

The Board observes that various documents have been added to the Veteran's claims file since the issuance of the May 2015 Supplemental Statement of the Case (SSOC), including documents submitted by the Veteran, that have not been reviewed by the Agency of Original Jurisdiction (AOJ).  With respect to the files submitted by the Veteran, his representative filed a statement in August 2016 indicating that the Veteran waived initial consideration of this evidence by the AOJ.  In addition to documents submitted by the Veteran, evidence added to the claims file since the May 2015 SSOC include VA examination reports that pertain to other disabilities and claims, duplicative service treatment records, and personnel records that are either duplicative or not pertinent to the Veteran's claim for an increased rating.  Although these files were added to the claims file without a waiver of initial review of the evidence by the AOJ, the Board finds that it may proceed to adjudicate the Veteran's claim for an increased rating for PTSD with no prejudice to the Veteran, as this evidence either is not relevant to the claim, or is duplicative of evidence that was previously associated with the claims file.  Moreover, as set forth below, the Board is granting an initial rating increase of 50 percent pursuant to the Veteran's request as set forth in his March 2011 VA Form 9.  

In May 2015, during the pendency of the appeal, the RO increased the evaluation for the Veteran's PTSD from 30 to 100 percent, effective April 6, 2015.  Given the grant of a 100 percent rating, the issue of entitlement to an increased rating as of April 6, 2015, is moot.  However, as the grant of a 100 percent rating, effective April 6, 2015, does not constitute a full grant of the benefit sought, the issue of entitlement to an initial increased rating greater than 30 percent for PTSD prior to April 6, 2015, remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

As noted in the Board's March 2015 order, the issues of entitlement to service connection for irritable bowel syndrome (IBS), headaches, joint pain, and memory loss, to include as secondary to an undiagnosed illness, were raised by the record in the Veteran's March 2011 VA Form 9 and January 2015 videoconference hearing testimony, but had not been addressed by the AOJ.  As the Board did not have jurisdiction over these issues, they were referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  While the RO issued a May 2016 rating decision that, in pertinent part, granted service connection for IBS, the other issues noted above have not yet been addressed by the AOJ and are again referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a breathing disability and for myalgia of the upper body are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDING OF FACT

Prior to April 6, 2015, the preponderance of the evidence shows that the Veteran's PTSD more nearly approximated occupational and social impairment with reduced reliability and productivity due to symptomatology such as depressed mood, anxiety, sleep disturbances, memory impairment, difficulty concentrating, suspiciousness of others, irritability, agitated behavior, and social isolation, panic attacks, and difficulty in establishing and maintaining effective relationships.   


CONCLUSION OF LAW

Prior to April 6, 2015, the criteria for an initial disability rating of 50 percent, but no higher, for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Compliance

As noted above, the Board previously remanded the Veteran's claim for additional development in March 2015.  Specifically, the Board instructed the AOJ to obtain VA treatment records from the Fayetteville VA Medical Center (VAMC), and it instructed the AOJ to afford the Veteran a new VA examination to determine the severity of his PTSD, as there was an indication that the severity of his symptoms had increased since his July 2008 VA examination.  

Following the Board's remand, outstanding treatment records from the Fayetteville VAMC were associated with the claims file.  The Veteran was also afforded a VA psychiatric examination in April 2015.  The examiner conducted an examination and interview of the Veteran and provided findings and opinions regarding the severity of the Veteran's PTSD.  The examination report appears fully adequate, and there is no indication that an additional medical opinion is needed to clarify the nature or severity of his PTSD prior to April 6, 2015.  Following the April 2015 VA examination, the AOJ readjudicated the Veteran's claim and granted a 100 percent disability rating for the Veteran's PTSD, effective April 6, 2015, the date of the VA examination.  Thus, the Board finds substantial compliance with its prior remand instructions and it may proceed to adjudicate the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (providing that the Board errs as a matter of law when it fails to ensure compliance with its prior remand instructions).  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Regarding the duty to notify, once a claim of service connection has been granted, the filing of a notice of disagreement with the RO's rating of a disability does not trigger additional VCAA notice.  See 38 C.F.R. § 3.159(b)(3).  Therefore, further VCAA notice is not applicable in the Veteran's claim for a higher initial rating for PTSD, and there is no need to further discuss VA's duty to notify the Veteran.  See id.; see also, e.g., Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that where a claim for service connection has been granted, "the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements," such as the effective date or initial rating).  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Service treatment records, personnel records, VA treatment records, and lay statements have been associated with the record.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, the Veteran was afforded VA psychiatric examinations in July 2008 and April 2015.  The examiners reviewed the Veteran's medical records, conducted interviews and examinations, and offered medical opinions based on their evaluations of the Veteran and their medical expertise.  Thus, for purposes of determining the nature and severity of the Veteran's PTSD, the examination reports appear to be both thorough and fully adequate.  Particularly when considering the examination reports along with other evidence of record, including the Veteran's VA treatment records, the Board finds that an additional medical examination or opinion is not needed to adjudicate the Veteran's claim, as the evidence of record is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").  

As the Veteran has not identified any additional relevant evidence concerning his claim, and there is otherwise no indication of outstanding pertinent evidence to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.  

III.  Increased Rating

	Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  

VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  

Where there is a question as to which of two ratings to apply, VA will assign the higher rating if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, it will assign the lower rating.  Id.  
The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Rating Schedule provides that a 30 percent evaluation for PTSD is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  
A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

Use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms that follow the phrase are not intended to constitute an exhaustive list, but instead are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of the disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

A Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), which is more commonly referred to as "DSM-IV").  

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A GAF of 61 to 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

A GAF of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  

The Board notes that while VA is to consider an examiner's classification of the level of psychiatric impairment by a GAF score, a GAF score alone is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM-IV, and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  As the Veteran's claim was pending before this date, the amendment is not applicable.  

	Factual Background

In a February 2009 rating decision, the RO granted service connection for PTSD, effective October 1, 2008, the day after the Veteran's discharge from active service, and it assigned a 30 percent disability rating.  The Veteran filed a notice of disagreement regarding the rating, and as set forth in his March 2011 VA Form 9, the Veteran indicated that he was seeking a 50 percent rating for PTSD.  As noted above, in a May 2015 rating decision, the RO increased the Veteran's PTSD rating from 30 to 100 percent, effective April 6, 2015.  Accordingly, the issue before the Board is entitlement to an initial increased rating for PTSD prior to April 6, 2015.  

Service personnel records of record demonstrate that in January, August, and November 2007, the Veteran underwent developmental counseling due to his work performance.  For instance, the January 2007 report provides that as the Company Supply Sergeant, the Veteran had failed to produce accurate and timely supply transactions and records, and it notes poor management, delinquencies in completing certain tasks or ensuring that others complete them, and lack of communication.  The August 2007 counseling report indicates that there were issues with equipment accountability and proper disposal of hazardous waste material.  The November 2007 counseling report notes that the Veteran did not obey guidance on training schedules and did not meet prescribed suspense timelines.  The report also referenced a disrespectful email that was sent to superiors and subordinates, and it noted poor leadership values.  The plan of action noted that the Veteran would be removed from his position immediately if he did not act like a "leader" in his organization and meet specified deadlines.  The counselor provided that he was "asking [the Veteran] as a concerned leader to seek medical help for his stress and what appear[ed] to be a breakdown of [his] ability to function as the leader [he had] been" and had the potential to be.  The Veteran signed that he agreed with the report, noting that his performance was directly related to his current psychological state and corresponding medications, and his inability to handle stress.  

As set forth in a July 2008 VA psychiatric examination report, the Veteran reported constant symptoms of memory loss and sleep disturbances and stated that he had grown apart from his family.  Additionally, he noted that he installed multiple infrared lights outside of his mother's house to make sure no one "sneaks up on his family."  The Veteran reported that his work performance had started to decrease.  He reported trouble recollecting the correct order in which to perform certain activities.  He reported daily thoughts of being overseas and recurrent, distressing dreams related to an in-service traumatic event.  Loud noises reminded the Veteran of being overseas, and he experienced intense distress when exposed to loud noises at events.  There were noted efforts to avoid thoughts, feelings, or conversations associated with in-service trauma, as the Veteran isolated himself and made efforts to avoid activities, places, or people that aroused recollections of the event.  The Veteran reported that he tried not to be around strangers.  The Veteran had a persistent sense of foreshortened future, and while he was described as previously outgoing, he was now an introvert and had a markedly diminished interest in significant activities, in addition to an inability to trust others.  The Veteran had feelings of detachment from others.  The examiner noted that the Veteran was a reliable historian.  

On mental status examination, the Veteran was alert and oriented as to person, place, time, and purpose.  His hygiene, appearance, and behavior were appropriate; however, his affect and mood were abnormal.  The Veteran reported experiencing depressed mood at least once a week.  He was noted to have impaired impulse control and unprovoked irritability.  The Veteran's speech was within normal limits.  His concentration was abnormal due to difficulty understanding complex commands and concentrating on multitask efforts.  The Veteran denied panic attacks, adding that he used to have them when in front of a large audience; however, he did not have any in the nine months preceding the examination.  The examiner noted that the Veteran was suspicious of people in general and was very cautious around others.  The Veteran denied delusions other than being suspicious, and he indicated that he had visual hallucinations where he would see people whom he did not know following him.  He denied auditory hallucination, and no hallucination was present during the examination.  The Veteran's thought processes were normal; he was noted to have no difficulty understanding simple or complex commands.  His judgment and thinking were noted to be within normal limits.  

The examiner provided a diagnosis of chronic and severe PTSD secondary to military service and assigned a GAF score of 45.  According to the examination report, the symptoms that applied to the Veteran's condition included depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  He did not appear to pose any threat or danger, or injury to himself or to others.  

A January 8, 2009 VA mental health progress note indicates that the Veteran reported that in recent months, he had been irritable, agitated, sad, anxious, and angry, and that he had become withdrawn from his family.  The Veteran reported that he had accepted a job at the U.S. Equal Employment Opportunity Commission (EEOC).  He denied any suicidal or homicidal ideations.  His estimated cognitive ability appeared in the above-average range, and he was noted to have good insight.  His thought process and content appeared intact, he presented as verbally engaging, his speech was within normal limits, and he was neatly dressed and well-groomed.  

At a second session approximately one week later, the provider noted that the Veteran's depressive symptoms appeared to be mild.  The Veteran endorsed irritability, anxiety, sadness, agitation, mood swings, intrusive thoughts, hyper vigilances, low self-esteem, impatience, and interpersonal conflict with others.  He also reported that he experienced episodes of daydreaming and mild memory loss.  The Veteran reported that he might have impaired concentration and described traffic accidents with damage to his vehicle.  The Veteran noted that he sometimes had problems trusting others, and that he often experienced increased restlessness and racing thoughts.  Although the Veteran stated that four months prior, he experienced thoughts of worthlessness and believed he would be better off dead, he denied suicidal ideations or plans or any history of past attempts.  The Veteran also denied any current aggressive or violent behavior.  The Veteran stated that in or around 2008, he thought he saw a "silhouette with green eyes."  According to the treating psychologist, the Veteran seemed to describe an isolated incident, and his report of seeing the silhouette did not appear to be representative of psychotic features.  The Veteran presented as alert, cooperative, and oriented.  His mood was appropriate with congruent affect.  He appeared organized and verbally expressive, his thought process and content appeared intact, his speech was within normal limits, and he was noted to have good insight.  The treating psychologist gave diagnoses of generalized anxiety disorder, PTSD, and rule out mood disorder, NOS, and he assigned a GAF score of 70.  

According to a March 2009 mental health progress note, the Veteran reported that he was "doing well" and that he enjoyed his new job.  The Veteran stated that on several occasions, he felt close to a panic attack when confronted by new colleagues and that he experienced mild anxiety and irritability pertaining to some interactions with coworkers; however, he used self-monitoring and introspection to help decompress.  The Veteran reported that he would become frustrated when making minor clerical and household mistakes, but he added that he and his wife continued to grow closer.  The Veteran continued to deny suicidal or homicidal ideations, in addition to perceptual disturbances.  He presented as alert, cooperative, and oriented; his mood was appropriate with congruent affect.  The psychologist noted diagnoses of generalized anxiety disorder, PTSD, and rule out mood disorder, NOS.  The level of impairment was listed as mild, and the treating psychologist added that the treatment plan included no further contact in the mental health division.  

According to a November 2009 mental health treatment record, the Veteran's chief complaints included depression with crying spells; fleeting suicidal thoughts with plans of driving his car into a tractor trailer or hard concrete; anger; agitation; nightmares; and flashbacks.  The Veteran reported that due to his "extreme anger," his children and wife perceived him as a "monster," and he practiced social isolation.  On mental status examination, his appearance was neat; his speech was normal; his behavior was appropriate; his mood was depressed and anxious; his affect was appropriate; his thought content was normal; there were no hallucinations evident; the Veteran denied suicidal or homicidal ideations; he was oriented as to person, place, purpose, and time; his cognition was alert and normal; and he exhibited normal intelligence, abstraction, insight, judgment, and memory.  The treating psychiatrist noted a diagnosis of PTSD and indicated that his symptoms included recurrent intrusive thoughts of traumatic experience, recurrent nightmares, flashbacks, irritability, hypervigilance, and social isolation; he assigned a GAF score of 50.  

A January 2010 VA mental health medication note indicates that the Veteran reportedly doing "fairly well."  He reported some anger but added that it was not as severe as it was in the past.  The Veteran detailed that his interactions with his children were not as good as he wanted them to be due to his past history of major outbursts and agitation.  He admitted good compliance with his medications; there were no reported suicidal or homicidal thoughts, or hallucinations.  The Veteran exhibited good impulse control and judgment, and he was noted to have insight.  

A March 2010 VA mental health medication note indicates that the Veteran continued to report that he was doing "fairly well," and that he experienced some bouts of anxiety in the afternoons.  The treatment record provides that the Veteran continued to make some progress with regard to anger and outbursts, noting there were none since the Veteran's last visit in January.  The Veteran reported better relations with his children and wife.  The Veteran maintained that at work, he experienced some distraction and lack of concentration.  He otherwise denied feeling depressed; there was no evidence of suicidal thought or hallucinations.  The Veteran exhibited good impulse control and judgment, as well as insight.  

According to a May 2010 VA mental health medication note, the Veteran continued to report that he was doing fairly well and that he was happy about his progress.  The Veteran reported one major outburst involving his nine-year-old son after his son almost hit his younger sister in a golf cart; the Veteran provided that he instantaneously "lost his cool" and used "a big brush" against his son, but he immediately felt bad and apologized to him.  With respect to his work, the Veteran reported that he was able to control his temper.  He was sleeping well and reported no recent nightmares.  His mood was described as pleasant most of the time.  The Veteran denied feeling depressed, and he exhibited no suicidal or homicidal thoughts.  He exhibited good impulse control and judgment, in addition to insight.  

As set forth in an August 2010 VA mental health medication note, the Veteran reported that overall, he was doing better and making progress in both private and professional contexts.  He went on vacation with his family and "everything went well.  He reported no recent outbursts or agitated behavior.  The Veteran did note a recent "near accident" while driving due to scanning everyone passing by.  The Veteran had no depressed mood or suicidal thought, exhibited good impulse control and judgment, and was noted to have insight.  

A November 2010 VA mental health medication note indicates that the Veteran was reportedly doing fairly well.  The treatment record documents describes a recent confused state that occurred while the Veteran was at work; he went home and decided to go to the emergency room, but by the time he reached the emergency room, most of his confusion was gone.  The Veteran also reported increased memory loss and an inability to focus.  According to the treating psychiatrist, the Veteran's reported symptoms appeared to be due to a combination of events: the Veteran abruptly stopped taking his psychotropic medications for more than a week, and he and his wife were separated or not sharing the same bed.  At the November 2010 treatment, the Veteran stated that he was doing better after being back on his medication; he denied outbursts and anger-related problems and stated that he was handling "everything with calm."  The Veteran exhibited good impulse control and judgment, and he was noted to have insight.  

According to a January 2011 mental health medication note, the Veteran was reportedly doing "fairly well" and was "very happy" about the progress he had made since his November visit, including his relations with his wife and children during the holidays.  The Veteran noted that he allowed his wife to vent her frustration, accepted blame for misbehavior, and he cooked alongside his wife when they had guests at their home for the first time in a long time.  He was receiving training for a new position at his job, had a better outlook on his future, and exhibited no depression or suicidal thought.  

A June 2011 VA mental health medication note indicates that the Veteran continued to report that he was doing fairly well.  His work and home life were overall "fine."  He had a better relationship with his wife and children and was handling situations calmly; there were no recent outbursts.  The Veteran reported that he noticed some memory impairment and lack of focus at work, but he was sleeping up to seven hours with no interruptions.  He exhibited no suicidal or homicidal thought.  He was noted to have insight, as well as good impulse control and judgment.  

According to a December 2011 VA mental health medication note, the Veteran was again doing fairly well.  He registered one bad episode of anger that occurred shortly after his last visit in June 2011.  During an argument with his wife, the Veteran had thoughts of harming himself, such as by driving his wife's car toward their house; however, the Veteran added this type of thinking lasted just a few minutes.  The Veteran added that he was doing fine lately and looking forward to the holidays.  The Veteran had no suicidal thought, had insight, and exhibited good impulse control and judgment.  

A June 2012 VA mental health medication treatment note indicates that the Veteran discussed having a lack of focus at times, but he did not appear to have any memory issues, and was otherwise doing "very well."  He had improved interactions with his wife and children and was looking forward to traveling.  There was no recent depressed mood or suicidal homicidal thought.  The Veteran had insight and exhibited good impulse control and judgment.  

According to a January 2013 VA mental health medication note, the Veteran was reportedly not doing well.  The treating psychiatrist noted that the Veteran had a setback approximately one month prior, when he tapered himself off both of his medications.  The Veteran's symptoms flared-up, both at home and at work, which resulted in several incidents.  The Veteran's wife told him to resume taking his medication or leave the house, and there were issues with a co-worker that triggered mediation by his boss.  At the January 2013 treatment, the Veteran had insight and demonstrated good impulse control and judgment.  

In February 2013, the Veteran was reportedly doing fairly well overall.  However, he complained of some sleep-related issues.  The treatment record indicates that the Veteran was controlling his anger at work, but that he had a few clashes with his wife and children.  The Veteran exhibited no recent suicidal or homicidal thought.  He had insight and his impulse control and judgment were noted as good.  

According to a May 2013 VA mental health med note, the Veteran continued to report that he was doing fairly well.  The Veteran indicated that he was sleeping better; he did not have any recent nightmares, and he was waking up feeling refreshed.  The Veteran also reported improved interactions with the family, including no recent outbursts of anger or agitated behavior.  There was no noted depression or suicidal or homicidal thought.  The Veteran had insight and exhibited good impulse control and judgment.  

According to an October 2013 VA mental health medication note, the Veteran reported that was not doing fairly well.  The Veteran admitted that his wife recently discovered some of his extramarital activity.  The treatment record adds that for the first time, the Veteran used the term "addiction" to describe his behavior of meeting women and using pornographic material; he provided that it was becoming increasingly difficult to control such behavior.  The Veteran added that for months, he and his wife had not shared the same bed, that he was sleeping on the floor, and that he had lost all credibility with his wife due to his history of engaging in such activity.  The Veteran reported that he was feeling depressed and acting somewhat recklessly.  As an example, the Veteran noted that on the morning of his mental health treatment, he damaged his car's side view mirror.  The Veteran also reported guilt, sadness, and tearfulness; however, he denied suicidal thought.  The Veteran had insight and exhibited good impulse control and judgment.  The Veteran was noted to have a moderate level of impairment.  

According to a November 2013 mental health note, the key issues discussed were fears, internet addiction, loss, withdrawing, depressive symptoms, and control issues.  The Veteran described an incident at work when he was verbally aggressive to a superior because he disagreed with her methods of customer service.  The Veteran clearly denied suicidal or homicidal ideation, plan, or intent.  The diagnostic impressions were generalized anxiety disorder, PTSD, and depressive disorder, NOS; the Veteran's level of impairment was mild.  

December 2013 VA mental health notes provide that the complained of mental decline and believed he was misplacing things more than he used to, and he added that he has damaged every car by running them into something.  The Veteran attributed the mental decline to being less attentive to things than he was previously able.  The Veteran added that his active memory and recall had worsened and that had thoughts about no longer being in charge.  The treatment record suggests the possibility that the Veteran's reported symptoms were attributed to his degree of caring or to a mental decay or decline.  The Veteran also discussed his sarcasm and anger toward others when they behave in ways in which he disagreed.  The Veteran clearly denied suicidal or homicidal ideation, plan, or intent.  The therapist noted that the Veteran was appropriate and articulate and that he was gaining insight.  

A January 2014 VA mental health note provides that the Veteran reported being depressed after the holidays, noting that unlike past holiday seasons, he worked during the holidays, and there were not many people around; his family did not spend much time with extended family; and his mother-in-law went into a nursing home.  The Veteran indicated that he was handling his post-holiday depression differently by sharing his feeling his feelings with his wife, who was supportive.  The Veteran clearly denied suicidal or homicidal ideation, plan, or intent.  The therapist noted that the Veteran remained appropriate, bright, and articulate in the session and was gaining insight.  She also added that while he was initially a little more "down" than in the past, his affect was bright by the end of the session.  In a January 2014 VA mental health medication note, the treating psychiatrist noted that the Veteran reported some progress since starting therapy; specifically, he had stopped visiting the internet, he had better interactions with his wife and children, and had no issues at work, recent depression, or suicidal or homicidal thought.  

At a joint therapy session with his wife later the same month, the Veteran and his wife addressed their fears and their desire to be together.  The VA therapist noted that the Veteran was moving closer to where he wished to be and was taking a great deal of courage to work on issues with his wife.  At a February 2014 joint therapy session, the Veteran and his wife were noted to be fighting over "pseudo issues."  The Veteran stated that although he did not have suicidal plan or intent, he thought about suicide "all the time," but his mother was the reason he would never go through with it.  The Veteran and his wife were scheduled to appear for joint therapy session later the same month; however, according to the mental health treatment record, the Veteran and his wife had an argument a few minutes before the appointment, and she therefore did not attend the session.  During the session, the Veteran discussed his anger and gained insight into being supportive of his family and wife; by the end of the session, his anger had subsided.  At an individual therapy session later in February 2014, the Veteran discussed his "chaotic" home life and the role he played in that; he noted that when he first retired from active duty, he saw his wife and children as "projects," which contributed to difficulty at home.  At each of these sessions, the Veteran denied being actively suicidal, and the therapist noted diagnostic impressions of generalized anxiety disorder, PTSD, and depressive disorder, NOS, in addition to a mild level of impairment.  

In a February 2014 statement, the Veteran noted that he had been in a "deeply depressed state" for the past four to five months.  

A March 2014 VA mental health treatment record provides that the Veteran recognized some positive changes in the week since his last session.  He reported that he and his wife discussed how to behave functionally rather than dysfunctionally; at the session, the Veteran recognized that he had been treating his wife as the "enemy" and "fighting a battle in his own home."  The Veteran reported that at the last February 2014 session, he was at about a "1" in terms of direction and peace at home, and was since at about a "6" or "7" and moving forward.  Later the same month, the Veteran reported three positive instances at work that he attributed to having applied his military training to his job.  The Veteran noted work-oriented goals.  The Veteran continued to deny any suicidal or homicidal ideation, plan, or thought.  

In a statement from the Veteran that was received in April 2014, he stated that he believed his symptomatology warranted a 50 percent rating for PTSD.  The Veteran noted that at the time of his initial VA examination, he was under the influence of prescribed medications, which significantly minimized his symptoms.  He described his onset of symptoms in 1991 following his service in Operation Desert Storm, in addition to later challenges fulfilling his duties that reportedly led to his chain of command recommending discharge from service, such as being irresponsible with equipment, having sexual relations with lower-ranking soldiers at work, and being subordinate to superiors.  The Veteran noted that after being advised of his mental health challenges, he was relieved of his duties and assigned to headquarters, where he was constantly watched and supervised.  The Veteran described activities such as installing a security system around his house and car accidents, noting he has damaged every car and trailer he has owned; the Veteran did not indicate when these instances occurred.  The Veteran provided that currently, he was experiencing a deep depression and isolation, was over $500,000 in debt due to "bad financial management," and engaged in extreme social networking and viewing of pornography.  The Veteran stated that he was currently on local, state, and federal "watch lists" and that government agents were tracking him and his actions.  He stated that he had no co-workers whom he could trust, and he added that he was shunned by his co-workers due to "multiple incidents of berating, belittling, and behaving badly with them."  The Veteran reported that he had recently been relieved of his duties involving dealing with the public and was placed in an office cubicle "for solitude."  The Veteran added that upon his request, fellow co-workers had been advised to knock on the wall or verbally announce arrival to his cubicle to avoid startling him or precipitating "unwelcomed gestures, words, or other inappropriate response."  The Veteran provided that though his own personal isolation and efforts at mitigation, he was able to reduce his panic attacks to less than three per week.  The Veteran described difficulty with his wife and children, noting that his wife frequently stated that she was scared of him.  He wrote that he did not have any friendships.  

In an April 2014 statement, the Veteran's spouse described the Veteran's behavior since they met in June 1991, highlighting difficulty since September 2001.  She noted the Veteran's infidelity, history of purchasing, noting the family was currently over $400,000 in debt due to the Veteran's purchasing activities, and his aggressive driving and motor vehicle accidents.  She wrote that the Veteran's "mood and motivation [was] like a roller coaster" and that he has difficulty completing tasks in his personal life.  She also noted the Veteran's internet pornography use, adding that she has been advised that he is being monitored by law enforcement as a result of his activities.  

The Veteran submitted several buddy statements in April 2014.  Buddy statements from fellow service members Y.M., M.C., and T.R. described a decline in the Veteran's work performance following his Operation Iraqi Freedom deployment.  For instance, Y.M., who worked with the Veteran from 2002 to 2008, described how the Veteran exhibited anxiety and would isolate himself from others.  Y.M. added that shortly before the Veteran's discharge, he became even more reserved and could not entertain conversation "without rambling with incoherencies."  M.C. described witnessing the Veteran experience panic attacks more than once per week and believed that he experienced them multiple times per day.  M.C. provided that the Veteran was no longer able to supervise subordinates, was relieved from his position as Readiness NCO, and was unofficially assigned to a different position with no duties or responsibilities.  M.C. wrote that she replaced the Veteran as Readiness NCO.  T.R., who was assigned to the Company for which the Veteran was the training NCO, noted that the Veteran would "constantly mess[] up dates and functions," and he attributed a soldier ending up on suicide watch and going AWOL to the Veteran's "lack of judgment and character."  

The Veteran submitted a statement from A.R., an EEOC investigator who provided that he worked with the Veteran at EEOC since January 2009.  A.R. stated that upon the Veteran's initial arrival at EEOC, he was noted to be "very high strung," anxious, and "very articulate;" however, his word choice and content of his speech "was not understandable by a multiple of staff members."  According to A.R., staff would laugh at the Veteran and remark that "it must be a military thing."  A.R. provided that the Veteran's job functioning was "swell at times and other times not."  A.R. described the Veteran was being easily startled and distracted "for elementary reasons," particularly when others entered his cubicle space unannounced.  A.R. wrote that following such incidents, the Veteran would sometimes walk around the office "ranting [and] raving" about others and his desire to leave, which affected his ability to have good co-worker relations.  A.R. noted that the Veteran worked better when away from others, distractions, conversations, and noises.  A.R. also stressed that a previous supervisor of the Veteran's used to place post-it notes on his assignments, which she did not do for all subordinates.  

G.L.P., a Veteran and lessee of the Veteran's, also provided a statement about the Veteran.  In his statement, G.L.P. described how from his observations, the Veteran had difficulty leaving his house and had a heightened sense of alertness.  G.L.P. also noted that the Veteran would discuss how much he disliked working.  

At an April 2014 VA mental health medication management treatment, the Veteran reported problems with pornographic materials online, and that law enforcement became involved and issued a warning to the Veteran's wife.  The Veteran cried when discussing this situation, adding that whoever sent the warning "saved his life," as his compulsive behavior was affecting different aspects of his life.  However, the Veteran also reported better interaction with his wife and children, that he had no recent depressed mood or suicidal thought, and that he was able to learn from the consequences of his actions, noting destruction of his computer due to a virus.  The psychiatrist noted that the Veteran carried a diagnosis of PTSD and obsessive compulsive disorder.  The psychiatrist indicated that the Veteran's PTSD symptoms included recurrent intrusive thoughts of traumatic experience, recurrent nightmares, flashbacks, irritability, hypervigilance, and social isolation.  At a therapy session later the next day, the Veteran stated that he seemed to be "OCD" and that he was having problems with his wife due to him engaging in a lot of Craig's List purchases.  The treatment note indicates that buying was an "extreme obsession" for him.  The Veteran noted that while had previously sweated at night to the extent that the bed was soaked, he no longer had this problem and was therefore sleeping in his own bed again.  The therapist noted diagnostic impressions of generalized anxiety disorder, PTSD, and depressive disorder, NOS, in addition to a mild level of impairment.  

The Veteran's VA mental health treatment records indicate that later in April 2014, he began Cognitive Processing Therapy (CPT) with his therapist, which involved various homework assignments pertaining to traumatic events.  The Veteran's treatment lasted through the middle of August 2014.  Throughout this period, the Veteran generally completed his assignments and consistently denied suicidal or homicidal ideations, plans, or thoughts.  The Veteran's therapist's diagnostic impressions remained the same throughout this period.  Between April 2014 and May 2014, the therapist noted the Veteran had a mild level of impairment; beginning in June 2014, the level impairment was noted to be mild to moderate.  

According to a June 28, 2014 VA mental health treatment record, the Veteran discussed some changes he made regarding his approach to certain situations at work, and he appeared to be relieved and calmer due to the change.  He also discussed an upcoming family vacation and how he could utilize new approaches to situations that might arise.  He left the session positive and hopeful.  July 2014 mental health treatment notes indicate that the Veteran enjoyed his vacation, but he expressed concern that he might be losing too much of his alertness by becoming more relaxed.  The Veteran expressed that he was feeling good about his progress.  

At an August 2014 VA mental health treatment, the Veteran indicated that he wished to establish a better working relationship with his supervisor and to be able to approach her in kinder manner.  The Veteran indicated that he wished the same for his family.  A week later, the Veteran discussed changes in thought and relationships that had taken place, including a situation at work in which he recognized that he was in a "battle" mindset and was able to work through it and reach a "healthier place."  At his final CPT session on August 16, 2014, the Veteran shared that he made a decision to leave his government job and "start fresh."  According to the Veteran, he had several options, and his wife was supportive.  The Veteran stated that the "world had become full of more possibles and gray areas as opposed to absolutes."  His level of impairment at the final CPT session was mild.  

As set forth in a September 2014 VA mental health medication review for his PTSD, the Veteran was reportedly doing fairly well.  The Veteran reported having issues at work and was still planning to change jobs; he stated that he was not happy with people at work and the fact that he was denied a promotion.  With respect to his relations with his wife and his children, the Veteran reported that they were the best they had ever been, and he was spending quality time with his children.  He expressed pleasure with his therapy sessions and denied any suicidal or homicidal thought.  The Veteran was noted to have insight, and he exhibited good impulse control and judgment.  

The Veteran submitted documents showing that he resigned from his position at the EEOC in October 2014.  As reflected in his resignation later, the Veteran resigned due to the agency's failure to provide reasonable workplace accommodations.  The record shows that in March 2014, the Veteran filed a request for disability accommodation with the EEOC, in which he requested accommodations associated with diabetes mellitus, irritable bowel syndrome, anxiety, PTSD, depression, and tachycardia, in addition to an unspecified "onslaught of secondary signs and symptoms."  In part, the Veteran request a private setting for relief from panic attacks, as well as glucose testing and heart-rate monitoring.  He also requested written minutes of meetings or the authorized use of recording devices during meetings to assist with memory deficits, and bi-weekly meetings with a supervisor as a strategy for managing anxiety.  

At his January 2015 Board videoconference hearing, the Veteran described issues pertaining to memory, panic attacks more than once per week, difficulty in his familial and work relationships, and issues pertaining to his judgment.  With respect to memory, the Veteran described instances of forgetting people's names.  As for his familial and work relationships, the Veteran detailed issues with his wife, extramarital affairs, and history of verbal abuse toward his children.  He discussed how he left his job at EEOC, noting that his accommodation request was not addressed.  To demonstrate his impaired judgment, the Veteran highlighted that he was at least $500,000 in debt due to excessive shopping.  

According to a March 2015 VA mental health medication review pertaining to his PTSD, the Veteran was reportedly not doing very well.  The Veteran had been at a new job for five months and was having second thoughts about his decision.  The Veteran indicated that he felt that some of his new coworkers had "some connection" with coworkers from his previous job, who were feeding them with information about the Veteran's behavior at his previous job.  Although the Veteran maintained that his job performance was good, he indicated that he was thinking of leaving his job.  The Veteran was suspicious of others, and it was noted that he was "near paranoia."  The Veteran looked disturbed and mildly agitated, but he denied any suicidal or homicidal thoughts.  

According to a VA PTSD examination report dated in April 2015, the Veteran's current diagnosis was PTSD.  The examiner indicated that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner provided that since the Veteran's last VA PTSD examination, the Veteran had moved into a trailer next door to his house due to issues with his wife after he started growing a beard.  The Veteran added that he believed he was growing a beard because he wanted to fit in at his current workplace, where most people had beards.  The Veteran indicated that he did not have plans to separate from his wife.  The Veteran reported that he continued to have marital differences, noting that within the past two years, he was having extramarital affairs, and his wife found out due to his internet use.  The Veteran reported that he was getting along with his children, but there had been "much damage over the years."  The Veteran admitted that he was physically and verbally abusive to his son after first returning home from Iraq and added that his fourteen-year-old son was abusive toward him, but he was able to walk away.  The Veteran stated that he enjoys vacations once or twice a year and that he works for leisure, which "feels good;" however, he reported no leisure activities.  The Veteran reported that he quit going to church because he felt that people there were conspiring against him.  

With respect to his work, the examiner noted that the Veteran worked as an office assistant for four years and had to be moved to a back office for one year and nine months due to customer complaints.  Additionally, due to multiple conflicts at his workplace, the Veteran decided to quit, and for the past six months, he was working as an audiovisual technician at a university.  The Veteran reported liking his job, but noted that certain tasks were difficult, such as running sound equipment at large venues, due to his inability to tolerate crowds.  The Veteran indicated that he did not feel comfortable at this job because he felt that his previous employers were speaking with current employers and saying negative things about him.  

Concerning the Veteran's current symptoms, the examiner provided that since the previous VA examination in 2008, the Veteran's symptoms had been "up and down."  The examiner added that the Veteran was paranoid, irritable and angry with people, and depressed.  He was having nightmares that woke him up every night around 1:30 a.m.  The Veteran reported that his symptoms had not significantly changed since the previous examination, but that there have been exacerbations as well as instances when his symptoms have shown improvement.  The Veteran added that he did much better when on vacation.  He also added that his wife did not like to ride in cars with him because he drove too fast and always looked around instead of paying attention to the front of the road.  

The examiner referenced the Veteran's report that he thought he was being investigated by the sheriff's department regarding his internet relationships and exchanges of pornographic material, noting that the Veteran was not directly contacted by the sheriff's department.  According to the Veteran, his wife was contacted, and no charges were pressed.  The Veteran reported that while he used to be addicted to the internet, he was not any longer, and he stated that he might be addicted to shopping, noting that he spends a lot of money on unnecessary items.  

The examiner provided that the Veteran's current symptoms included depressed mood; anxiety; suspiciousness; panic attacks more than once a week; mild memory loss (such as forgetting names, directions, or recent events); difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships; and persistent delusions or hallucinations.  The Veteran was noted to be unkempt, but he appeared his stated age.  His mood was angry and depressed, and his affect was full.  He made good eye contact and was cooperative, alert, and fully oriented.  His thoughts were coherent, but somewhat circumstantial.  The Veteran denied audiovisual hallucinations, but the examiner stated that significant paranoid ideation was evident.  The Veteran's attention and concentration was fair.  Although he reported some thoughts of suicidal and homicidal ideations with no plan or intent, the Veteran denied current suicidal or homicidal ideations.  The Veteran was noted to be capable of managing his own financial affairs.  

The examiner maintained that while the Veteran had been in treatment for PTSD, with both medication management and counseling, there were significant exacerbations in his symptoms.  The examiner acknowledged that there have been times of improvement, the Veteran's relationship with his family was unstable, and he had significant problems at work, stressing that the Veteran changed job six months prior and was not happy with his current job.  

	Analysis

Upon careful review of the evidence of record, including objective medical evidence, lay statements, and service personnel documents of record, the Board finds that the type and degree of symptomatology more nearly approximates a 50 percent disability rating for the period prior to April 6, 2015.  Particularly when considered as a whole, the evidence of record establishes that during this period, the Veteran has exhibited reduced reliability and productivity due to the symptoms of his PTSD, which have consisted of depressed mood, anxiety, sleep disturbances, memory impairment, difficulty concentrating, suspiciousness of others, irritability, agitated behavior, social withdrawal, and periods of panic attacks more than once a week.  Additionally, given the Veteran's noted instances of irritability with coworkers, as well as periods of conflict with his wife and children, the record indicates a continued difficulty in establishing and maintaining effective work and social relationships.  

The Board acknowledges that there have been some instances during the rating period when the Veteran's PTSD was noted to be mild and might appear less severe than reflected in the VA examination reports and other evidence of record, such as certain lay statements.  However, the Board finds significant that based on a comprehensive assessment of the Veteran, the July 2008 VA examiner characterized his PTSD as "severe."  Moreover, descriptions of the Veteran's symptoms as reflected in VA treatment records dated prior to April 6, 2015, appear to be generally consistent with the descriptions set forth by the July 2008 VA examiner.  Additionally, as reflected in the April 2015 examination report, the Veteran had a history of symptoms going "up and down," and that there had been exacerbations in his symptoms despite medication management and counseling since 2008.  Thus, resolving doubt in favor of the Veteran, the Board finds that the evidence of record supports a 50 percent rating for the period prior to April 6, 2015.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.130, Diagnostic Code 9411; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990); Mauerhan, 16 Vet. App. 436; see also 38 C.F.R. § 3.344(a) (providing that VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension).  

As noted above, the Veteran has indicated that he was seeking a 50 percent rating for his PTSD.  Nevertheless, the Board has considered the evidence of record to determine whether a rating of 70 percent or greater is appropriate for the period prior to April 6, 2015, and it finds that the type and degree of symptomatology contemplated by a 70 percent disability rating is not shown during this period.  

Although not dispositive, the evidence of record does not show that during the period the Veteran's psychiatric disability was manifested by such symptoms as regularly impaired impulse control, intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; neglect of personal appearance or hygiene; or an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board acknowledges that the record documents that the Veteran has been noted to have impaired impulse control and unprovoked irritability, such as at the July 2008 VA examination; however, for the period prior to April 6, 2015, VA mental health treating providers consistently noted that the Veteran exhibited normal or good impulse control, judgment, and insight.  Additionally, while Board notes that while the Veteran has highlighted shopping practices as reflective of poor judgment associated with PTSD, the Board finds significant that the April 2014 treating provider assessed the Veteran as having a mild level of impairment, even after discussing his "extreme obsession" with buying items.  

The Board also finds significant that while the Veteran was noted to have panic attacks more than once per week at the April 2015 VA examination, the medical evidence of record prior to this date does not indicate near-continuous panic affecting the Veteran's ability to function independently, appropriate, and effectively.  For instance, at the July 2008 VA examination, the Veteran reported panic attacks in the past when in front of large audience; however, he denied any panic attacks in the nine months preceding the examination.  In March 2009, the Veteran reported that on several occasions, he felt close to a panic attack when confronted by new colleagues, but that he was using self-monitoring and introspection to help decompress.  In an April 2014 statement, the Veteran indicated that he had reduced his panic attacks to less than three per week.  Additionally, although the Veteran was noted to be unkempt at the April 2015 VA examination, treatment records prior to this date, in addition to the July 2008 VA examination report, note that the Veteran had appropriate or good grooming and/or hygiene.  

While the Board recognizes that the April 6, 2015 examiner assessed that the Veteran had an inability to establish and maintain effective relationships, the record supports a finding that prior to April 6, 2015, the Veteran's PTSD symptoms did not generally rise to that level, and instead, reflects a difficulty in establishing and maintaining effective work and social relationships.  For instance, while 2007 counseling forms contained in the Veteran's personnel records document issues such as failure to obey guidance and deficiencies in the Veteran's work performance during the Veteran's last year of active duty service, and VA treatment records and lay statements note instances of anxiety and irritability pertaining to some interactions with co-workers, during mental health treatments, the Veteran often reported to be "doing well" and enjoying his work.  A January 2011 VA mental health note shows the Veteran was receiving training for a new position at EEOC and had an improved outlook on his future.  The Veteran was employed by EEOC from 2009 to 2014, and although the Veteran provides that he resigned from his position at the EEOC due to its failure to fulfill a request for reasonable accommodations, the reason for the Veteran's departure is unclear from record.  Moreover, the Veteran's request for reasonable accommodations indicates that his request pertained to multiple disabilities and therefore has limited probative value with respect determining the severity of the Veteran's PTSD prior to April 6, 2015.  Moreover, as reflected in a March 2015 VA mental health note, although the Veteran reported difficulty at his new position due to suspiciousness of others, he also indicated that his job performance was "good."  

With respect to the Veteran's family history, the Board also acknowledges that the April 2015 VA examiner characterized his family as "unstable," noting that the Veteran recently moved out of his house and into a trailer.  Additionally, VA treatment records dated prior to April 2015 highlight periods of difficulty with his spouse and instances of outbursts toward his spouse and children.  However, the record reflects that the Veteran and his spouse have been married for approximately 20 years, and many treatment records dated prior to April 6, 2015, document periods of improved relations with his wife and children and a desire to remain together.  In September 2014, the Veteran indicated that his relations with his wife and children were the best they had ever been.  Moreover, VA treatment records during the relevant period indicate that while the Veteran has had outbursts of anger toward his family, they are often characterized as isolated incidents or have been noted to improve after resuming medication.  Moreover, the record reflects that there have been periods of months during which the Veteran has reported having no anger or outbursts.  

The Veteran has not been deemed to be a threat to himself or to others.  Treating providers have consistently assessed the Veteran as exhibiting no suicidal or homicidal thought.  Although there are a few instances in the record where the Veteran reported suicidal thoughts, such as plans of driving his car into a tractor trailer, the Veteran denied suicidal ideations, plans, or intent.  

Additionally, while certain lay statements have characterized the content of the Veteran's speech as "not understandable" or as "rambling with incoherencies," the Board places greater weight on objective medical evidence of record showing that throughout the relevant time frame, treating providers have consistently assessed the Veteran's speech to be within normal limits and his thought processes and content to be intact.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Finally, while the Veteran has had a GAF scores as low as 45, such as at the July 2008 VA examination, he has also been assigned a GAF score of 70 in January 2009, and treating providers have frequently characterized his symptoms as mild or moderate, which further indicates that the Veteran's disability picture has not more nearly approximated the criteria for a 70 percent or higher rating prior to April 6, 2015.  

In summary, when affording the benefit of doubt to the Veteran, the evidence of record shows that for the period prior to April 6, 2015, a disability rating of 50 percent, but no higher, is warranted for the Veteran's PTSD.  A 50 percent disability rating during this period contemplates the severity, frequency, and duration of the Veteran's PTSD symptoms and is based on all of the evidence of record rather than any isolated medical finding or assessment of level of disability.  See 38 C.F.R. § 4.126(a).  However, while the Board acknowledges that the Veteran has exhibited factors such as impaired impulse control and other deficiencies in social and occupational functioning, the symptomatology is not of sufficient severity, frequency, and duration to result in a higher rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  For the period prior to April 6, 2015, the Veteran's symptoms appear consistent with no more than occupational and social impairment with reduced reliability and productivity.  Thus, the criteria for a finding of a 70 percent evaluation or higher are not met during this period, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

	Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).  

The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated periods of hospitalization so as to render the regular schedular standards impractical.  See id.; see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  38 C.F.R. § 3.321(b)(1).  

In determining whether an extraschedular rating might be warranted, VA must compare the level of severity and symptomatology of the service-connected disability with the established criteria under the Rating Schedule.  If the criteria reasonably describe a claimant's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the criteria set forth in the Rating Schedule reasonably describe the Veteran's disability level and symptomatology pertaining to his PTSD.  Prior to April 6, 2015, the Veteran's disability was manifested by symptoms such as depressed mood, anxiety, sleep disturbances, memory impairment, difficulty concentrating, suspiciousness of others, irritability, agitated behavior, and social isolation, periods of panic attacks more than once per week, and difficulty in establishing and maintaining effective work and social relationships.  The 50 percent rating assigned prior to April 6, 2015, contemplates these impairments.  As such, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  



ORDER

For the period prior to April 6, 2015, an initial disability rating of 50 percent for the Veteran's PTSD is granted, subject to the laws and regulations governing the payment of VA compensation.  


REMAND

The Veteran contends that he is entitled to service connection for a breathing disability and for myalgia of the upper body.  As set forth in various statements and the Veteran's January 2015 hearing testimony, the Veteran contends that his claimed breathing disability and myalgia are secondary to his service-connected PTSD.  Specifically, the Veteran has reported that he experiences symptoms of his claimed disabilities during times of significant stress and panic attacks.  In the alternative, as provided in his July 2008 claim for service connection, the Veteran contends that his claimed disabilities are due to exposure to environmental hazards in the Gulf War, to include oil well fires, smoke, and scud missile fuel/residue.  Before a decision can be reached on the Veteran's claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was afforded a VA examination pertaining to his claimed disabilities in July 2008; however, as noted in the Board's March 2015 remand order, the examination was inadequate due to the examiner's failure to thoroughly address service treatment records demonstrating muscular and respiratory complaints.  Additionally, the Board found that a medical opinion was needed that addressed the possible link between the Veteran's service-connected PTSD and his claimed breathing and myalgia disabilities.  While the Veteran was afforded VA examinations pertaining to respiratory conditions and muscle injuries in April 2015, the Board finds that additional medical opinions are needed before the Board can adjudicate the Veteran's claims.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  
With respect to the Veteran's claimed breathing disability, the April 2015 examiner indicated that there was no diagnosis pertaining to the Veteran's claimed condition because there was no pathology to render a diagnosis.  The examiner did not offer an opinion as to whether the Veteran's claimed condition was caused or aggravated by his service-connected PTSD because there was no diagnosis.  However in the section regarding medical history, the examiner noted that the Veteran's breathing issue was a product of PTSD and that the Veteran reported hyperventilating when he has flashbacks or experiences anxiety.  The Board notes that based on a review of the Veteran's service treatment records, it appears that the Veteran was treated for breathing issues and other respiratory complaints, such as a February 2008 treatment for difficulty breathing and a cough, when the Veteran was assessed with difficulty breathing (dyspnea), and the treating provider noted that anxiety may be the cause of the Veteran's subjective dyspnea.  Additionally, VA treatment records during the course of the appeal, such as a January 2011 primary treatment record, indicate that during the course of the appeal, the Veteran was noted to have sinus symptoms with occasional cough.  The Veteran's assessments included respiratory allergies.  The Board notes that the Veteran's service-connected disabilities include allergic rhinitis.  In light of this background, the Board finds that an additional medical opinion that clarifies whether the Veteran's claimed breathing disability has been attributable to known clinical diagnosis at any time during the course of the appeal and that addresses the etiology of the Veteran's claimed disability is warranted on appeal.  

The April 2015 examiner also indicated that there was no diagnosis pertaining to the Veteran's claimed myalgia disability because there was no pathology to render a diagnosis.  The examiner did not offer an opinion as to whether the Veteran's claimed condition was caused or aggravated by his service-connected PTSD because there was no diagnosis.  The Board finds that the examination report is inadequate and that an additional medical opinion is needed before it can adjudicate the Veteran's claim.  First, the examiner noted that the Veteran was "never diagnosed with an actual issue."  However, the Veteran's service treatment records show assessments of myalgia and myositis.  While this information is listed in in the VA examination report, the examiner did not address these assessments.  Additionally, a February 2010 VA primary care treatment record indicates that during the course of the appeal, the Veteran presented with muscle aches.  The assessment was muscle cramps, along with a notation that the Veteran had chronic elevation of "CK," possibly due to myopathy.  Given this background, the Board finds that an additional medical opinion that clarifies whether the Veteran's claimed myalgia disability has been attributable to known clinical diagnosis at any time during the course of the appeal and that addresses the etiology of the Veteran's claimed disability is warranted on appeal.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any records that are unavailable, it should notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, afford the Veteran a VA examination with an appropriate examiner regarding his claimed breathing disability.  The claims folder, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  Based on a review of the Veteran's claim file, and after a thorough examination of the Veteran, the examiner should respond to the following inquiries:  

(a)  The examiner should note all reported symptoms and should clarify whether the Veteran's reported breathing problems are, or have been, attributable to a known clinically diagnosis at any time during the course of the instant appeal (July 2008 to present), or are without conclusive pathophysiology or etiology.  

(b)  If the examiner provides a specific diagnosis for the Veteran's reported symptoms, the examiner must express an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that any breathing disability began during service (July 1985 to July 1991, November 1991 to June 1992, November 1995 to September 2003, and January 2005 to September 2008) or is otherwise related to the Veteran's active service, to include service in the Persian Gulf.  

(c)  The examiner should also address whether any identified breathing disability is caused OR aggravated by service-connected PTSD or allergic rhinitis.  

Please explain why or why not.  If the examiner finds that the disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

(d)  If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that there are symptoms due to an undiagnosed illness or medically-unexplained chronic multi-symptom illness resulting from service in Southwest Asia during the Persian Gulf War.  If so, the examiner should also comment on the severity of symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.  

In providing the requested opinions, the examiner should consider and address the Veteran's service treatment records documenting treatment on several occasions for complaints of difficulty breathing, diagnoses of bronchitis, and findings of upper respiratory infections.   

A complete rationale should be provided for any opinion provided.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

3.	After the development in #1 has been completed, afford the Veteran a VA examination with an appropriate examiner regarding his claimed myalgia disability.  The claims folder, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  Based on a review of the Veteran's claim file, and after a thorough examination of the Veteran, the examiner should respond to the following inquiries:  
   
(a)  The examiner should note all reported symptoms and should clarify whether the Veteran's claimed myalgia disability is, or has been, attributable to a known clinically diagnosis at any time during the course of the instant appeal (July 2008 to present), or is without conclusive pathophysiology or etiology.  

(b)  If the examiner provides a specific diagnosis for the Veteran's reported symptoms, the examiner must express an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the disability began during service or is otherwise related to the Veteran's active service (July 1985 to July 1991, November 1991 to June 1992, November 1995 to September 2003, and January 2005 to September 2008), to include service in the Persian Gulf.  

(c)  The examiner should also address whether any identified disability is caused OR aggravated by service-connected PTSD.  

Please explain why or why not.  If the examiner finds that the disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

(d)  If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that there are symptoms due to an undiagnosed illness or medically-unexplained chronic multi-symptom illness resulting from service in Southwest Asia during the Persian Gulf War.  If so, the examiner should also comment on the severity of symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.  

In providing the requested opinions, the examiner should consider and address the Veteran's service treatment records documenting treatment on several occasions for muscle-related complaints and assessments of myalgia and myositis.  

A complete rationale should be provided for any opinion provided.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

4.	After completing the above development and any other action deemed necessary, re-adjudicate the Veteran's claims.  If any of the benefits sought are not granted, furnish the Veteran and his representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


